DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyabu (WO2016190403A1) as evidenced by Baranov et al. ("Effect of structure on the frictional Kawakami et al. (GB2355016A) .
Regarding Claims 1, 3-4, and 7-8, Oyabu teaches a copper-based sintered friction material (abstract) sintered at 800-1000 C (Page 9, Lines 333-340) consisting of a composition that overlaps with the claimed composition ranges for the following components: 
While the composition taught by Oyabu in table 1 were in volume percent (the middle column is volume percent of graphite for large artificial graphite, small artificial graphite, and scaly graphite respectively), the following conversion to mass percent was done by assuming apparent powder densities of Cu, Sn, low carbon FeCr, Graphite, MgO, ZrO2, and alumina powders of 9, 7.3, 7.5, 1.8, 3.6, 5.9, and 3.95 g/cm3 respectively on the basis of 100 cm3 of mixture, to yield the following calculated mass ranges of each component: 
 
Cu
Sn
FeCr
Graphite
MgO
ZrO2
Al2O3
1
70.2
2.8
2.9
15.5
2.7
4.5
1.5
2
67.4
2.5
5.8
15.5
2.7
4.5
1.5
3
61.4
2.4
11.6
15.7
2.8
4.5
1.5
4
55.4
2.1
17.7
15.9
2.8
4.6
1.5
5
42.9
1.6
30.1
16.2
2.9
4.7
1.6


The calculated range read on the claimed ranges for the following components:

Component
Claimed Mass% 
Prior art mass%
Cu/Cu alloy
40-80
42.9-70.2

0-5
0
Sn
0-10
1.6-2.8
Zn
0-10
0
Fe/Fealloy
2-40
2.9-30.1
lubricant
5-30
15.5-16.2
Metal oxide/nitride
1.5-30.0
8.7-9.2


Regarding the claim limitation of VC in the range of 0.5-5% weight, Oyabu does not teach the presence of carbides in the claimed range. However, it is well known in the art that high wear resistance under dry sliding friction consitions is exhibited by materials with heterogeneous structures composed of both hard and softer, ductile constituents such as TiC in copper (evidenced by Page 28, [001-003] of Baranov et al.). However,  Kawakami teaches a copper alloy sintering alloy comprising 0.1-10% volume hard particles (abstract) to improve the wear resistance and anti-seizure property of the copper material (Page 4, Lines 26-28 to Page 5, Lines 1-4); where the hard particles are a powder of VC carbide (Page 7, Lines 20-26 to Page 8, Lines 9-10). Therefore, it would have been obvious to one of ordinary skill in the art to add VC powder as a hard carbide to the copper friction system taught by Oyabu in the claimed range for the purpose of improving wear resistance and anti-seizing properties of the copper system. 
Further, FeCr is considered ferrochromium. 
Regarding Claims 2, 5-6, and 8, in the inventive examples of Oyabu in Table 2, the volume percentage of graphite is kept constant at 45%, which leads to a mass percentage of 15.5-16.2% lubricant by mass. However, in claim 1, Oyabu teaches the volume fraction of lubricant can be present in a range of 30-60% volume, which is considered to overlap with the claimed graphite range of 5-15% by mass. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736